—Appeal from judgment, Supreme Court, New York County (James Leff, J.), rendered April 3, 1995, convicting defendant, after a jury trial, of kidnapping in the first degree and grand larceny in the second degree and, sentencing him, as a second felony offender, to concurrent terms of 15 years to life and 7V2 to 15 years, respectively, held in abeyance and the matter remitted for reconstruction of the Sandoval hearing.
Our prior order dated August 14, 1997, in which we remitted for a “reconstruction hearing with respect to the voir dire held on March 1 through 12, 1995”, was intended to cover recon*457struction of the Sandoval hearing that took place during jury selection. Such reconstruction should include a determination of whether defendant was present at the Sandoval hearing, or, if not, whether he waived his presence, and we now so direct. Concur—Ellerin, J. P., Wallach, Mazzarelli and Andrias, JJ.